        Case 2:20-cv-00966-NR Document 76-5 Filed 07/13/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF PENNSYLVANIA

                                           :
DONALD J. TRUMP FOR                        :   Civil Action
PRESIDENT, INC., et al.,                   :
                                           :   No. 2:20-CV-966
                          Plaintiffs,      :
                                           :
             v.                            :   Judge J. Nicholas Ranjan
                                           :
KATHY BOOCKVAR, et al.,                    :
                                           :
                          Defendants.      :

                              [PROPOSED] ORDER
      Upon consideration of Plaintiffs’ Motion for a Speedy Declaratory Judgment

Hearing and Expedited Discovery and all filings related thereto, the Court

ORDERS that the Motion is GRANTED IN PART AND DENIED IN PART.

Defendants shall answer, move, or otherwise respond to Plaintiffs’ Complaint by

August ___, 2020. Any third party desiring to intervene in this matter shall file its

motion to intervene, together with a pleading or motion responsive to the

Complaint, by July __, 2020. Plaintiffs shall respond to all Rule 12 Motions within

__ days of service, and each Defendant shall file any reply brief within __ days of

Plaintiffs’ Response to its Motion. Plaintiffs’ Motion is otherwise DENIED.

Dated: July __, 2020                    BY THE COURT:



                                        J. Nicholas Ranjan, J.
